Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination filed on 3/22/2021 for the application No.  15/799,155. Claims 1-2, 4-7, 9-10, 12, 14-17, 19, 22-23 and 25-26 are currently pending and have been examined. Claims 1-2, 4-7, 9-10, 12, 14-17, 19, 22-23 and 25-26 have been rejected as follow

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Examiner’s Note
Regarding to 101 compliance, Claims 1-2, 4-7, 9-10, 12, 14-17, 19, 22-23 and 25-26 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -2, 4-7, 9-10, 12, 14-17, 19 and  22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No.  20160165002 (LeBeau) in view of US Patent No. 9,911,290 (Zalewski).
As to claims 1, 9 and 14, LeBeau discloses   a method for cross domain tracking of online wireless device activity to provide context aware services (see Figs 1 and 3 and associated disclosure), the method comprising: 
a) receiving, at a first time, a request to access a first website from the wireless device at a web server such that a first product comprising a specific product parameter
(“…As another example, in response to receiving social-networking information including a user's purchase history, which indicates that the user always buys a particular product (e.g., oxfords) when patronizing the third-party content provider (e.g., a shoe store), the third-party content provider may send directly to the user's client system information about new products relevant to the user's buying habits (e.g., a new style of oxfords that it only recently started carrying)…”, paragraph 58.
“…identifiers of objects (e.g., an indication that a particular object is located near beacon 310)… third-party content provider place information (e.g., a map of a place or product stock information), any other suitable third-party content, or any combination thereof”, paragraph 71),


“A client system 130 may enable a network user at client system 130 to access network 110”, paragraph 39.
“[0040] In particular embodiments, client system 130 may include a web browser 132, such as MICROSOFT INTERNET EXPLORER, GOOGLE CHROME or MOZILLA FIREFOX, and may have one or more add-ons, plug-ins, or other extensions, such as TOOLBAR or YAHOO TOOLBAR. A user at client system 130 may enter a Uniform Resource Locator ( URL) or other address directing the web browser 132 to a particular server (such as server 162, or a server associated with a third-party system 170), and the web browser 132 may generate a Hyper Text Transfer Protocol (HTTP) request and communicate the HTTP request to server….”, paragraph 40.
“[0041] In particular embodiments, social-networking system 160 may be a network-addressable computing system that can host an online social network [Examiner interprets as access a first website]. Social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network. Social-networking system 160 may be accessed…”, paragraph 41. See also Fig. 3. 
, a node in social graph 200 may represent or be represented by a webpage (which may be referred to as a "profile page"). Profile pages may be hosted by or accessible to social-networking system 160. Profile pages may also be hosted on third-party websites associated with a third-party server 170 [Examiner interprets as a web server such that a first product or service is viewed by the wireless device]…”, paragraph 52.
“[0066] Social-networking information of a user may include [Examiner interprets as code that comprises an identifier], for example and not by way of limitation, demographic information (e.g., age, gender, nationality, race, ethnicity, and locality), biographic information (e.g., name, picture, birthday, and astrological sign), preferences (e.g., music, book, movie, and food preferences), payment credentials, purchase history, loyalty points or credits, allergies and other medical information, social-graph information (e.g., social connections within a threshold degree of separation in social graph 200 and social-networking information of those connections), any other information stored in a profile of the user on social-networking system 160, any other suitable information pertaining to the user … include a connection between a first node in social graph 200 corresponding to a user of client system 130 [Examiner interprets as code that comprises an identifier is previously stored on the wireless device when accessing the first website], … As another example and not by way of limitation, the set of social-networking information received by third-party system 170 may include identifiers of … a first user of client system 130 in social graph 200 [Examiner interprets as code that comprises an identifier is previously stored on the wireless device when accessing the first website]…”, paragraph 66.
See also client-system in Fig. 3, paragraph 12 and associated disclosure.
“   [0071] In particular embodiments, in response to the provision of social-networking information of the user, third-party system 170 may push, feed, promote, or otherwise send third-party content to the user's client system 130 [Examiner interprets as code that comprises an identifier is previously stored on the wireless device when accessing the first website]. In particular embodiments, third-party system 170 may send third-party content intended for the user to social-networking system 160, which may send the third-party content to the user's client system 130. Third-party content may also be sent in response to a wireless communication session being established between beacon 310 and client system 130 [Examiner interprets as code that comprises an identifier is previously stored on the wireless device when accessing the first website], regardless of whether social-networking information of the user is provided. The third-party content provided may be customized based on the social-networking information received. As an example and not by way of limitation, in response to receiving a user's name, a third-party content provider may send the user's purchase history (e.g., when the user was last at the third-party content provider business and what the user ordered or purchased). Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more beacons 310), sponsored content (e.g., an advertisement, coupon, promotion, or other suitable offer), patronage demographic information (e.g., an average age of current or historical patrons of a third-party content provider place), messages (e.g., messages from a third-party content provider or messages left by another user's client system 130), information or directions regarding how to send the third-party content provider a message (e.g., contact information for sending a message to third-party system 170), access to or instructions for accessing a bulletin board or chat room feature (e.g., access to a chat room with other users associated with client systems in wireless communication sessions with one or more beacons 310 of a particular third-party content provider), social-networking information (e.g., of other users currently proximate to one or more beacons 310), third-party content provider place information (e.g., a map of a place or product stock information) [Examiner interprets as code that comprises an identifier is previously stored on the wireless device when accessing the first website], any other suitable third-party content, or any combination thereof”, paragraph 71.
“…one or more beacons 310 may be fixed at one or more locations in a business of the third-party content provider. The received session information of a user may include an identifier of the particular user, and social-networking system 160 may access social-networking information based on the identifier….”, paragraph 82 and Fig. 4A.
See also, “…Profile icons 425 may include a user's name, identifier, moniker, or any other suitable identifying information…”, paragraph 87),


(“…As another example, in response to receiving social-networking information including a user's purchase history, which indicates that the user always buys a particular product (e.g., oxfords [a physical characteristic of the first product]) when patronizing the third-party content provider (e.g., a shoe store), the third-party content provider may send directly to the user's client system information about new products relevant to the user's buying habits (e.g., a new style of oxfords that it only recently started carrying)[Examiner interprets as specific product parameter comprising a physical characteristic of the first product]…”, see at least paragraph 58);

wherein software code that comprises an identifier is persistently stored stored on the wireless device during a previous communication with the web server
(“…social-networking information including a user's purchase history, which indicates that the user always buys a particular product (e.g., oxfords [Examiner interprets as software code that comprises an identifier]…”, paragraph 58.
“…[0149] In particular embodiments, processor 1502 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 1502 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1504, or storage 1506; decode and execute them; and then write one or more results to an internal register, an internal cache, memory 1504, or storage 1506. In particular embodiments, processor 1502 may include one or more internal caches for data, instructions, or addresses [Examiner interprets as persistently stored]. This disclosure contemplates processor 1502 including any suitable number of any suitable internal caches, where appropriate. …  Data in the data caches may be copies of data in memory 1504 or storage 1506 for instructions executing at processor 1502 to operate on; the results of previous instructions executed at processor 1502 for access by subsequent instructions executing at processor 1502 or for writing to memory 1504 or storage 1506 addresses [Examiner interprets as persistently stored]; or other suitable data….”, paragraph 149),
the software code comprises a client-side web resource cached in association with a web browser on the wireless device,
(“…As an example and not by way of limitation, information of a concept may include …. a location (e.g., an address or a geographical location); a website (which may be associated with a URL); contact information (e.g., a phone number or an email address); other suitable concept information [Examiner interprets as client-side web resource cached];…”, paragraph 51.
See also, “[0041] In particular embodiments, social-networking system 160 may be a network-addressable computing system that can host an online social network [Examiner interprets as access a first website]. Social-networking system 160 may generate, store, receive, and send social-networking data [Examiner interprets as client-side web resource cached], such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network[Examiner interprets as client-side web resource cached]. Social-networking system 160 may be accessed…”, paragraph 41. See also Fig. 3.)

 the identifier is issued for the wireless device by a visitor ID service,
(“…a third-party system 170  [Examiner interprets as visitor ID service] may include a third-party content object provider. A third-party content object provider may include one or more sources of content objects, which may be communicated to a client system 130. As an example and not by way of limitation, content objects may include information regarding things or activities of interest to the user [Examiner interprets as the identifier is issued], such as, for example, movie show times, movie reviews, restaurant reviews, restaurant menus, product information and reviews, or other suitable information…”,  paragraph 46. And 
“…Third-party content may [Examiner interprets as visitor ID service] include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more ..…”, paragraph 71);
b)  receiving, at a second time, a request to access a second website from the wireless device at the web server, wherein the wireless device is configured to transmit the request to access the second website in response to a notification received at the wireless device from a wireless beacon associated with a physical storefront, 

“…a wireless communication session (or other suitable association) may be established between client system 130 and beacon 310 130 [Examiner interprets as a request to access]. Beacon 310 may be situated at a designated location within a place (e.g., a business [Examiner interprets as from a wireless beacon associated with a physical storefront]) of a third-party content provider associated with third-party system 170. For example, beacon 310 may be positioned at an entrance of a third-party content provider's store. When a client system 130 comes within a wireless communication range of beacon 310 (i.e., a user associated with client system 130 moves into range of beacon 310), third-party system 170 may send, via beacon 310, a request to associate with client system 130 [Examiner interprets as a request to access .. website from the wireless device at the web server, wherein the wireless device is configured to transmit the request to access … website]…”, paragraphs 60 and 59.
See also, “[0049] FIG. 2 illustrates example social graph 200. In particular embodiments, social-networking system 160 [Examiner interprets as request to access a website] may store one or more social graphs 200 in one or more data stores. In particular embodiments, social graph 200 may include multiple nodes--which may include multiple user nodes 202 or multiple concept nodes 204--and multiple edges 206 connecting the nodes….”, paragraph 49 and Fig. 2.
, a node in social graph 200 may represent or be represented by a webpage (which may be referred to as a "profile page"). Profile pages may be hosted by or accessible to social-networking system 160. Profile pages may also be hosted on third-party websites associated with a third-party server 170 [Examiner interprets as a web server such that a first product or service is viewed by the wireless device, storefront …]…”, paragraph 52);
the wireless beacon being configured to transmit notifications to proximate wireless devices
(“[0076] In particular embodiments, the establishment of a wireless communication session between beacon 310 and client system 130 may cause  third-party system 170 to provide  [Examiner interprets as  the wireless beacon being configured to transmit notifications] a deep link to a particular location or content item of an application of the third-party content provider with which beacon 310 is associated [Examiner interprets as the second website is associated with physical storefront]…”, paragraph 76.
“[0118] In particular embodiments, social-networking system 160 may use location and session information received from one or more beacons 310 to generate and send notifications to a first user…”, paragraph 118);
And the second website is associated with physical storefront
(“[0076] In particular embodiments, the establishment of a wireless communication session between beacon 310 and client system 130 [Examiner interprets as )  receiving, at a second time, a request to access a second website from the wireless device] may cause third-party system 170 to provide a deep link to a particular location or content item of an application of the third-party content provider with which beacon 310 is associated [Examiner interprets as the second website is associated with physical storefront]. As an example and not by way of limitation, third-party system 170 may receive social-networking information of a user indicating that the user is interested in a particular product, and third-party system 170 may send to the user's client system 130 a deep link (e.g., a URL) to a location in an application (e.g., running on client device 130) that has information pertaining to the particular product [Examiner interprets as wherein the wireless device is configured to transmit the request to access the second website in response to a notification received at the wireless device from a wireless beacon associated with a physical storefront]”, paragraph 76);
c)  retrieving by the web server the identifier from the code stored on the wireless device when the second website is accessed at the second time
(“See also client-system in Fig. 3 and associated disclosure. 
“   [0071] In particular embodiments, in response to the provision of social-networking information of the user, third-party system 170 may push, feed, promote, or otherwise send third-party content to the user's client system 130 [Examiner interprets as code that comprises an identifier is previously stored on the wireless device when accessing the first website]. In particular embodiments, third-party system 170 may send third-party content intended for the user to social-networking system 160, may send the third-party content to the user's client system 130. Third-party content may also be sent in response to a wireless communication session being established between beacon 310 and client system 130 [Examiner interprets as code that comprises an identifier is previously stored on the wireless device when accessing the first website],…Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more beacons 310)…”, paragraph 71.
“…one or more beacons 310 may be fixed at one or more locations in a business of the third-party content provider. The received session information of a user may include an identifier of the particular user, and social-networking system 160 may access social-networking information based on the identifier….”, paragraph 82 and Fig. 4A and 1.
See also Fig. 8 and associated disclosure, see at least paragraphs 19 and 100 );
d)  retrieving by the web server an online activity history for the wireless device based on the identifier, wherein the online activity history comprises products or services viewed on the wireless device 
(“[0066] Social-networking information of a user may include, for example and not by way of limitation, demographic information (e.g., age, gender, nationality, race, ethnicity, and locality), biographic information (e.g., name, picture, birthday, and astrological purchase history [Examiner interprets as retrieving by the web server an online activity history], loyalty points or credits…”, paragraph 66.
“…As an example and not by way of limitation, in response to receiving a user's name, a third-party content provider may send the user's purchase history (e.g., when the user was last at the third-party content provider business and what the user ordered or purchased [[Examiner interprets as retrieving by the web server an online activity history],]). Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more beacons 310)…”, paragraph 71.
“…history of prior wireless communication sessions established between the beacon 310…”, paragraph 119). 

e) comparing the retrieved online activity history for the wireless device to an inventory of physical products at the physical storefront
(“…As another example, in response to receiving social-networking information including a user's purchase history, which indicates that the user always buys a particular product (e.g., oxfords) when patronizing the third-party content provider (e.g., a shoe store), the third-party content provider may send directly to the user's client system information about new products relevant to the user's buying habits (e.g., a new style of oxfords that it only recently started carrying)…”, paragraph 58,
customized based on the social-networking information received. As an example and not by way of limitation, in response to receiving a user's name, a third-party content provider may send the user's purchase history (e.g., when the user was last at the third-party content provider business and what the user ordered or purchased). Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310 [Examiner interprets as comparing the retrieved online activity history for the wireless device to an inventory of physical products at the physical storefront]),…”, paragraph 71.

 wherein the first product comprising the specific product parameter 
 is identified as a match between the retrieved online activity history for the wireless device and the inventory of products at the physical storefront
(“…As another example, in response to receiving social-networking information including a user's purchase history, which indicates that the user always buys a particular product (e.g., oxfords) when patronizing the third-party content provider (e.g., a shoe store), the third-party content provider may send directly to the user's client system information about new products relevant to the user's buying habits (e.g., a new style of oxfords that it only recently started carrying)…”, paragraph 58.
“…The third-party content provided may be customized based on the social-networking information received. As an example and not by way of limitation, in response to receiving a user's name, a third-party content provider may send the user's purchase history (e.g., when the user was last at the third-party content provider business and what the user ordered or purchased). Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310[Examiner interprets as comparing the retrieved online activity history for the wireless device to an inventory of products at the physical storefront]), …. third-party content provider place information (e.g., a map of a place or product stock information [Examiner interprets as product is identified as a match between the retrieved online activity history for the wireless device and the inventory of products at the physical storefront]), any other suitable third-party content, or any combination thereof”, paragraph 71.
See also “…As another example, third-party system 170 may reorder stock or re-stock shelves or products (e.g., based on business insights 420 including aggregate purchase history of particular products)…”, paragraph 85) and

f)  transmitting to the wireless device an indication that the first product comprising
the specific product parameter  (see “particular product (e.g., oxfords… a new style of oxfords…”, paragraph 58)  is in stock at the physical storefront based on the first product comprising the specific product parameter being identified as a match between the retrieved online activity history for the wireless device and the inventory of physical products at the physical storefront
(“…The third-party content provided may be customized based on the social-networking information received. As an example and not by way of limitation, in response to receiving a user's name, a third-party content provider may send the user's purchase history (e.g., when the user was last at the third-party content provider business and what the user ordered or purchased). Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310[Examiner interprets as comparing the retrieved online activity history for the wireless device to an inventory of products at the physical storefront]), …. third-party content provider place information (e.g., a map of a place or product stock information [Examiner interprets as transmitting to the wireless device an indication that the first product is in stock at the physical storefront]), any other suitable third-party content, or any combination thereof”, paragraph 71.
 See also “…a wireless communication session (or other suitable association) may be established between client system 130 and beacon 310 130 [Examiner interprets as a request to access]. Beacon 310 may be situated at a designated location within a place (e.g., a business [Examiner interprets as from a wireless beacon associated with a physical storefront]) of a third-party content provider associated with third-party system 170”, paragraph 60.
 “…Business insights 420 may be generated for all users whose client systems 130 are currently in an active wireless communication session with any of beacons 310 (i.e., current customers). Social-networking system 160 receive session information for one or more users from one or more beacons 310, each of which is communicatively coupled with third-party system 170 and associated with a particular third-party content provider…”, paragraph 82). 
Although, LeBeau discloses  cache memory that is stored on the wireless device (see at least paragraph 149), LeBeau does not disclose,  but Zalewski discloses the word or term persistently,
“…The wee device may also operate in a persistent manner In a persistent operation,…”, 30:22-24. “…Memory 112 may be volatile or non-volatile including flash based memory capable of storing persistent data….”, 56:20-22.
checking inventory levels for an item or class of items that are either present in store, checking home or remote site inventor for item or class of items…”, 21:39-48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zalewski into the teaching of LeBeau in order to support sales (see at least Zalewski abstract and 21:39-48). 

As to claims 2, 4, 5, 10, 12, 15, 16,  and 17, LeBeau discloses   wherein the transmitted information comprises  a code for the first product or service, the code is configured to be scanned by a system at the storefront, and, after scanning the code,
(“[0076] In particular embodiments, the establishment of a wireless communication session between beacon 310 and client system 130 may cause  third-party system 170 to provide a deep link to a particular location or content item of an application of the third-party content provider  [Examiner interprets as the first product or service]…”, paragraph 76. See also paragraph 71.
In particular embodiments, I/O interface 1508 includes hardware, software, or both, providing one or more interfaces for communication between computer system 1500 and one or more I/O devices. Computer system 1500 may include one or more of these I/O devices, where appropriate. One or more of these I/O devices may enable communication between a person and computer system 1500. As an example and not by way of limitation, an I/O device may include a keyboard, keypad, microphone, monitor, mouse, printer, scanner, speaker, still camera the system at the storefront is configured to provide…”, paragraph 152),
an availability of the first product or service at the storefront or a location for the product or service in the storefront
(“…Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310 [Examiner interprets as information about an availability of … product or service at the storefront]), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more beacons 310), sponsored content (e.g., an advertisement, coupon, promotion, or other suitable offer [Examiner interprets as information about an availability of … product or service at the storefront]),), patronage demographic information (e.g., an average age of current or historical patrons of a third-party content provider place),…”, paragraph 71.
“…Business insights 420 may be generated for all users whose client systems 130 are currently in an active wireless communication session with any of beacons 310 (i.e., current customers). Social-networking system 160 receive session information for one or more users from one or more beacons 310, each of which is communicatively coupled with third-party system 170 and associated with a particular third-party content provider…”, paragraph 82); 
 wherein the code comprises client-side JavaScript code stored on the wireless device by the web server
(“…pages may also execute scripts such as, for example and without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML)…”, paragraph 40);
wherein the wireless beacon comprises a Bluetooth low energy beacon configured to broadcast messages to proximate wireless devices, the proximate wireless devices being configured to display received messages as notifications
(“…Beacons may be communicatively-coupled to at least one third-party content provider (i.e., a beacon holder) and able to communicate wirelessly with a social-networking system. Beacons may send and receive wireless communications via, for example, radio-frequency identification, near-field communication, ultrasonic waves, BLUETOOTH, BLUETOOTH low energy,…”, paragraph 57);
wherein the first website is associated with an online merchant offering products or services, the first website being different from the second website, and the online merchant being different from the storefront
one or more beacons associated with a third party content provider [Examiner interprets as first website being different from the second website], session information of a first user of an online social network, the session information comprising an identifier of the first user ”, Fig. 8 element 810.
 “…the exchange of information between a user and a third-party content provider via a beacon or other suitable geographic-positioning-capable devices or systems associated with the third-party content provider. As used herein, beacons may be any static or dynamic devices suitable for establishing and maintaining a wireless communication session between the beacon and any number of client systems proximate to the beacon. Beacons may be communicatively-coupled to at least one third-party content provider (i.e., a beacon holder) and able to communicate wirelessly with a social-networking system…”, paragraph 57.
“[0066] Social-networking information of a user may include, for example and not by way of limitation, demographic information (e.g., age, gender, nationality, race, ethnicity, and locality), biographic information (e.g., name, picture, birthday, and astrological sign), preferences (e.g., music, book, movie, and food preferences), payment credentials, purchase history [Examiner interprets as retrieving by the web server an online activity history], loyalty points or credits…”, paragraph 66.
 “…Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310 [Examiner interprets website is associated with an online merchant offering products or services,]), identifiers of users (e.g., an indication that one or more client sponsored content (e.g., an advertisement, coupon, promotion, or other suitable offer [Examiner interprets as information about an availability of … product or service at the storefront]),), patronage demographic information (e.g., an average age of current or historical patrons of a third-party content provider place),…”, paragraph 71).
Although, LeBeau discloses
“…Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310 [Examiner interprets as information about an availability of … product or service at the storefront]”, paragraph 71. 
LeBeau does not expressly disclose, but Zakewski discloses the term  a code for the … product or service
(“…In one configuration, which is optional, in ID, RFID tag, code, or WCC is integrated with the product….”, 12:12-13.
“…In one embodiment, these codes can be used to determine when the products leave the store, such as by RFID sensors or other tracking methods. In another embodiment, codes can be used to determine when items are placed inside of a physical shopping cart or a shopping basket. The physical shopping cart or shopping basket can have detectors that can identify when specific items are placed therein. Thus, this can be useful when persons other than the primary shopper has selected item…”, 12:16-30).


As to claims 6, and 7, LeBeau discloses   
further comprising tracking, by the web server, activity for the wireless device across a plurality of domains using the identifier, wherein the website and the another website are implemented at least in part by the web server
(“…a social-networking system may anonymize and aggregate [tracking] social-networking information and session information of multiple users [Examiner interprets as tracking, by the web server, activity for the wireless device across a plurality of domains] whose client systems have been associated with beacons of a third-party content [domains] provider in wireless communication sessions. Session information may include, for example and not by way of limitation, a history [tracking] of past wireless communication sessions established between a client system and one or more beacons of a third-party content provider…”, paragraph 6.
“…In particular embodiments, social-networking system 160 [domains] may be a network-addressable computing system that can host an online social network…. In particular embodiments, social-networking system 160 may include one or more servers 162. Each server 162 may be a unitary server or a distributed server spanning multiple computers or multiple datacenters. Servers 162 may be of various types, such as, for example and without limitation, web server, [Examiner interprets as wherein the websites are implemented at least in part by a web server] …. server suitable for performing functions or processes described herein, or any combination thereof. In particular embodiments, each server 162 may include hardware, software, or embedded logic components or a combination of two or more such components for carrying out the appropriate functionalities implemented or supported by server 162…”, paragraph 41.
“…A web server may be used for linking social-networking system 160 to one or more client systems 130 or one or more third-party system 170 via network 110…The authorization server may allow users to opt in to or opt out of having their actions logged by social-networking system 160 [tracking] or shared with other systems (e.g., third-party system 170) [domains], such as, for example, by setting appropriate privacy settings. Third-party-content-object stores may be used to store content objects received from third parties, such as a third-party system 170…”, paragraph 48.
“…the exchange of information between a user and a third-party content provider via a beacon or other suitable geographic-positioning-capable devices or systems associated with the third-party content provider. As used herein, beacons may be any static or dynamic devices suitable for establishing and maintaining a wireless communication session between the beacon and any number of client systems proximate to the beacon. Beacons may be communicatively-coupled to at least one third-party content provider (i.e., a beacon holder) and able to communicate wirelessly with a social-networking system [Examiner interprets as wherein the first website and the second website are implemented at least in part by the web server]…”, paragraph 57); 
further comprising: receiving, at another time between the time and the second time, a request from the wireless device to access a website such that the identifier is retrieved from the code stored on the wireless device when the third website is accessed, wherein online activity for the wireless device on the website is tracked by the web server using the retrieved identifier
(“…Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more beacons 310)…”, paragraph 71.
“…one or more beacons 310 may be fixed at one or more locations in a business of the third-party content provider. The received session information of a user may include an identifier of the particular user, and social-networking system 160 may access social-networking information based on the identifier….”, paragraph 82 and Fig. 4A);
transmitting to the wireless device information associated with the storefront and products or services viewed on the third website
([0052] In particular embodiments, a node in social graph 200 may represent or be represented by a webpage (which may be referred to as a "profile page"). Profile pages may be hosted by or accessible to social-networking system 160. Profile pages may also Examiner interprets as a web server such that a product or service is viewed by the wireless device]…”, paragraph 52.
“…Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310 [Examiner interprets as information about an availability of … product or service at the storefront]), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more beacons 310), sponsored content (e.g., an advertisement, coupon, promotion, or other suitable offer [Examiner interprets as information about an availability of … product or service at the storefront]),), patronage demographic information (e.g., an average age of current or historical patrons of a third-party content provider place),…”, paragraph 71). 
While LeBeau does not expressly disclose first, second or third website 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “ a web server linking one or more third-party systems” as taught by LeBeau to provide full connectivity and tracking of user activity in  third-party systems (see at least LeBeau paragraph 48).
As to claim 19, LeBeau discloses   wherein the first website and the second website are implemented at least in part by the web server which tracks wireless device activity across a plurality of domains using the identifier
social-networking system 160 may include one or more servers 162. Each server 162 may be a unitary server or a distributed server spanning multiple computers or multiple datacenters. Servers 162 may be of various types, such as, for example and without limitation, web server…”, paragraph 41.
“…An action logger may be used to receive communications from a web server about a user's actions on or off social-networking system 160. In conjunction with the action log, a third-party-content-object log may be maintained of user exposures to third-party-content objects…”, paragraph 48.
See also
“…Third-party content may include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more beacons 310)…”, paragraph 71.
“…one or more beacons 310 may be fixed at one or more locations in a business of the third-party content provider. The received session information of a user may include an identifier of the particular user, and social-networking system 160 may access social-networking information based on the identifier….”, paragraph 82 and Fig. 4A);


(“…action log [Examiner interprets as online activity is striped with the identifier], third-party-content-object-exposure log,..…having their actions logged [Examiner interprets as online activity is striped with the identifier ]by social-networking system 160 or shared with other systems (e.g., third-party system 170), such as, for example, by setting appropriate privacy settings…”, paragraph 48).
As to claim 22, LeBeau discloses   
wherein the code comprises a client-side web resource cached in association with a web browser on the wireless device(see at least Fig. 1 and 3 and associated disclosure).

wherein the identifier is issued for the wireless device by the visitor ID service in response to an application programming interface (API) call by the web server, and the visitor ID service is configured to track activity for the wireless device across the plurality of domains using the identifier
(“…a social-networking system may anonymize and aggregate [tracking] social-networking information and session information of multiple users [Examiner interprets as tracking, by the web server, activity for the wireless device across a plurality of domains] whose client systems have been associated with beacons of a third-party content [domains] provider in wireless communication sessions…”, paragraph 6 and  “an application programming interfaces (API)”, paragraph 44.
“…a third-party system 170  [Examiner interprets as visitor ID service] may include a third-party content object provider. A third-party content object provider may include one or more sources of content objects, which may be communicated to a client system 130. As an example and not by way of limitation, content objects may include information regarding things or activities of interest to the user [Examiner interprets as the identifier is issued], such as, for example, movie show times, movie reviews, restaurant reviews, restaurant menus, product information and reviews, or other suitable information…”,  paragraph 46. And 
“…Third-party content may [Examiner interprets as visitor ID service] include, for example and not by way of limitation, identifiers of objects (e.g., an indication that a particular object is located near beacon 310), identifiers of users (e.g., an indication that one or more client systems of one or more users are in wireless communication sessions with one or more ..…”, paragraph 71);
As to claim 23, LeBeau discloses   
wherein the online activity history for the wireless device is updated with in-store purchase information about the first product when the first product is purchased from the physical storefront based the indication that the first product is in stock at the physical storefront
(“…The ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based. Any type of process or algorithm may be employed for assigning, combining, averaging, and so forth the 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses…”, paragraph 133


wherein the first product viewed using the wireless device comprises a specific product parameter, and the match between the retrieved online activity history for the wireless device and the inventory of products at the physical storefront comprises a match for the first product and the specific product parameter
(“…members may include, by example and not by way of limitation: members of a certain social club; users who have purchased access rights to the particular content…. Restrictions to access may additionally be based on user-specific information, including but not limited to: demographic attributes of the user (e.g., age, gender, nationality, race, ethnicity, and/or locality); profile attributes of the user on social-networking system 160, social-networking information associated with the user (e.g., friends within a threshold degree of separation of the user within social graph 200);”, paragraph 78.
“…and specific offer(s) in a particular department). As another example, third-party system 170 may price items based on business insights 420 (e.g., surge-pricing based on business insight 420 indicating high traffic volume). As another example, third-party system 170 may reorder stock or re-stock shelves or products (e.g., based on business insights 420 including aggregate purchase history of particular products). …”, paragraph 85. 
“…, social-networking system 160 may send ads 510 to client system 130 of a first user who has one or more attributes (e.g., received session information may include the one or more attributes) in common with one or more second users whose social-networking information and session information indicates a particular average duration of visits, a threshold frequency of visits, a particular purchase history, any other suitable attributes, or any combination thereof (e.g., the first user is targeted for advertising based on being a “lookalike” [Examiner interprets as a specific product parameter, and the match between the retrieved online activity history for the wireless device and the inventory of products] of second users who are frequent or loyal patrons of a particular third-party content provider”, paragraph 94).

As to claims 25 and 26, LeBeau  does not expressly disclose but Zalewski discloses  
wherein the first product comprises a physical product with a size range, and the specific product parameter is a specific size within the size range
(Zalewski ‘s system comprises “…different shapes, sizes, materials, surface reflectivity, packaging styles, etc…”, 126:5-6.
Zalewski teaches “…The smartphone may have sliders that allow adjustment of parameters such as nutritional information or price information and as the parameters change, it causes only those items that meet the parameters to be highlighted on the display [Examiner interprets as physical product with a size range]. Highlighting may include casting glow or calling attention to the item but it may also include filtering out all other items in the screen, so only the items that meet the parameters are shown[Examiner interprets as physical product with a size range].. …, filter items not meeting a criteria, identify sale items at or above a certain threshold, locate items with specific nutritional characteristics, locate items that meet predefined criteria associated with[Examiner interprets as physical product with a size range] the shopper's account, locate items that meet per-defined criteria associated with another shopper's account….”, 25:64-67 and 26:1-15);



 wherein the online activity history comprises the first product in association with the specific product parameter
(LeBeau discloses, “…As another example, in response to receiving social-networking information including a user's purchase history, which indicates that the user always buys a particular product (e.g., oxfords) when patronizing the third-party content provider (e.g., a shoe store), the third-party content provider may send directly to the user's client system information about new products relevant to the user's buying habits (e.g., a new style of oxfords that it only recently started carrying [Examiner interprets as first product in association with the specific product parameter
])…”, paragraph 58).

Response to Arguments
Applicant’s arguments of 3/22/2021 have been very carefully considered but are not persuasive.
Applicant argues (remarks 9-19)
The Claims are Allowable because the Cited Reference Fails to Disclose a
Comparison of Retrieved Online Activity History for the Wireless Device to
an Inventory of Products at Physical Storefront, where the first Product Is
Identified as a Match, 

In response the Examiner asserts that the amendments do not place the application in condition for allowance because: several reasons, First of all, the current prior or of the record, LeBeau and Zakewski   is a strong prior art. LeBeau discloses, in FIG. 1 an
example network environment associated with a social networking system", paragraph 10.
"A client system 130 may enable a network user at client system 130 to access
network 11 O", paragraph 39. Further, discloses "a user at client system 130 may enter a Uniform Resource Locator or other address directing the web browser 132 to a
system 170), and the web browser 132 may generate a Hyper Text Transfer
Protocol (HTTP) request and communicate the HTTP request to server ... ",
paragraph 40.
Second, there is not novelty at all on the instant claims at the time of the effective date  of the instant application 2017/10/31.
Thirdly, the Examiner asserts that Applicants’ arguments seem to focus in the preferred embodiments and not in the fair teaching of the references. The Examiner submits that the combination LeBeau and Zakewski  references are analogous art and the references are reasonable pertinent to the problem solved. 
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, while the Applicant uses the phrase “inventory of physical products at a physical storefront” in claim 1, LeBeau presents “…identifiers of objects (e.g., an indication that a particular object is located near beacon 310)… third-party content provider place information (e.g., a map of a place or product stock information), any other suitable third-party content, or any combination thereof”, paragraph 71 And Zakewski discloses “..checking inventory levels for an item or class of items that are either present in store, checking home or remote site inventor for item or class of items…”, 21:39-48.
Fifthly, Applicant’s  arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Lastly , the Office did not have possession in the last Office action of the amendments that Applicant is arguing at the present, such arguments are fully addressed in the present Office Action as featured above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/7/2021